Name: Commission Regulation (EEC) No 2319/91 of 31 July 1991 amending Regulation (EEC) No 1151/91 opening a standing invitations to tender for the export of bread-making wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/52 Official Journal of the European Communities 1 . 8 . 91 COMMISSION REGULATION (EEC) No 2319/91 of 31 July 1991 amending Regulation (EEC) No 1151/91 opening a standing invitations to tender for the export of bread-making wheat held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) theroef, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1 151 /91 (5), as last amended by Regulation (EEC) No 2166/91 (6), opened a standing invitation to tender for the export of 1 172 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in view of allowing the execution of exports, both the period to complete customs export formalities and the closing date for the validity of export licences should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , ' 1 . The intervention to tender shall cover a maximum of 1 172 000 tonnes of bread-making wheat to be exported to all third countries.' Article 2 Article 3 of Regulation (EEC) No 1151 /91 is replaced by the following : 'Article 3 1 . The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. 2. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export licences pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 0-' Article 3 Article 4 (3) of Regulation (EEC) No 1151 /91 is replaced by the following : '3 . The last partial invitation to tender shall expire on 25 September 1991 at 1 p.m. (Brussels time).' Article 4 Article 6 of Regulation (EEC) No 1151 /91 is hereby deleted. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 1151 /91 is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17 . 12. 1990, p. 23 . O OJ No L 202, 9 . 7. 1982, p . 23 . (4) OJ No L 249, 12. 9. 1990, p. 8 . 0 OJ No L 112, 4. 5. 1991 , p . 42. V) OJ No L 201 , 24. 7. 1991 , p. 20.